McCORD, Circuit Judge
(dissenting).
Ed C. Wright presented his bonds to the court and long ago they were declared null and void. He did not appeal, but left the decision of the court standing for several years, and- to permit him to come in now and litigate again the question of the validity of these bonds grants to him rights and privileges which the law denies to other litigants. The issue as to his bonds and their validity has been set at rest and his day in court died with his consent and approval, since he did not appeal that case.
I respectfully dissent.